EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Mitsu Haraguchi on July 1, 2021.
The application has been amended as follows: 
The previous claim listing has been replaced with the following claim listing:

--	1. 	A hydraulic damping device comprising:
a cylinder storing fluid;
a piston configured to form a channel through which the fluid flows along with relative movement of a rod relative to the cylinder in a specific direction;
a valve having elasticity, the valve being configured to open and close the channel in the piston;
a movement permitting part configured to permit the valve to move between a contact position and a spaced position, the contact position being a position where the valve contacts the piston, the spaced position being a position where the valve is spaced from the piston;
an imparting part having elasticity, the imparting part being configured to impart, to the valve, a load that is uneven in a circumferential direction of the valve and directed toward the piston; and
a restricting part separate from the imparting part, the restricting part being configured to annularly contact the valve at the spaced position to thereby restrict the valve from moving farther from the spaced position relative to the piston radially inside of the valve, 
wherein the imparting part comprises multiple held parts having different circumferential widths therebetween, and

2.	A hydraulic damping device comprising:
a cylinder storing fluid;
a piston configured to form a channel through which the fluid flows along with relative movement of a rod relative to the cylinder in a specific direction;
a valve having elasticity, the valve being configured to open and close the channel in the piston;
a movement permitting part configured to permit the valve to move between a contact position and a spaced position, the contact position being a position where the valve contacts the piston, the spaced position being a position where the valve is spaced from the piston;
a restricting part configured to restrict the valve from moving farther from the spaced position relative to the piston; and
an imparting part having elasticity, the imparting part being configured to impart, to the valve, a load that is uneven in a circumferential direction of the valve and directed toward the piston,
wherein the imparting part includes a contact portion, an inner protrusion and multiple held parts, the contacting portion being configured to contact the valve and including a plurality of outer protrusions extending radially outward, the inner protrusion protruding radially inward and located between adjacent two of the plurality of outer protrusions, the multiple held parts having different circumferential widths therebetween, and
each of the multiple held parts protrudes radially inward and is configured to apply the load to the valve. 

3 - 11.  (Canceled) --


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: regarding independent claim 1, the prior art of record does not disclose “an imparting part having elasticity, the imparting part being configured to impart, to the valve, a load that is uneven in a circumferential direction of the valve and directed toward the piston . . . wherein the imparting part comprises multiple held parts having different circumferential widths therebetween, and each of the multiple held parts protrudes radially inward and is configured to apply the load to the valve.”
Mizobuchi (JP 06-280919) (machine translation attached) is considered the closest prior art regarding the above quoted subject matter.  Mizobuchi discloses an imparting part (4) having elasticity (see machine translation, ¶ 0041), the imparting part being configured to impart, to the valve, a load that is uneven in a circumferential direction of the valve and directed toward the piston (see FIG. 3, ¶ 0042) . . . wherein the imparting part comprises multiple held parts having different circumferential widths therebetween and is configured to apply the load to the valve (see FIG. 3; ¶¶ 0041-0042).  Mizobuchi does not disclose that each of the multiple held parts protrudes radially inward.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
July 1, 2021